DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 2/10/2022. Claims 11-3, 5-10, 17 & 19-28 are pending in this application. Claims11-16 & 18 are canceled. Claims 17, 19 & 20 are withdrawn. 
	Claims 1-3, 5-10 & 21-28 are examined in this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2007/0273019) in view of Camacho et al. (US 2009/0224386). 
Re claim 27, Huang teaches, in a flip view of Fig. 2G, an electronic device, comprising: 
-an electronic component (22) comprising a sensor and an electrical interconnect (26); 
-a substrate (21, 25, 28, 213) comprising an electrically conductive material (21, 28, 213) and a translucent mold compound (25), wherein the electrically conductive material (21, 28, 213) is coupled to the translucent mold compound (25) and wherein the electrical interconnect (26) of the electronic component (22) is coupled to the electrically conductive material of the substrate (21, 25); and 
-a translucent underfill (27) on a top surface of the electronic component (22) contacting the electrical interconnect (26) and between the translucent mold compound (25) and the top surface of the electronic component (22) (in vertical direction), wherein the translucent underfill (27) is exposed from a bottom side of the substrate (21, 25, 28, 213), and a bottom surface of the electronic component (22) is exposed from the bottom side of the substrate (21, 25, 28, 213) and is coplanar with the bottom side of the substrate (21, 25, 28, 213), 
wherein the electrically conductive material (21, 28, 213) comprises a first bottom surface (indicated, as compared to 28) over the top surface of the electronic component (22), and a second bottom surface (indicated) lower than the first bottom surface.

    PNG
    media_image1.png
    258
    560
    media_image1.png
    Greyscale

	Note: as compared to 28, feature 213 also includes first and second bottom surfaces. 
Huang does not teach a sensor, and translucent mold compound and translucent underfill. 
	Camacho teaches a sensor die (124) [0048], a clear epoxy molding compound & underfill [0054, 0060], and molding compound including epoxy resin, silica [0050]. 
	As taught by Camacho, one of ordinary skill in the art would utilize and modify the above teaching to obtain sensor and translucent mold compound and underfill as claimed, because it aids in achieving desired optical semiconductor packages without interfering with pass of the light to the optical devices. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Camacho in combination Huang due to above reason. 
Allowable Subject Matter
3.	Claims 1-3, 5-10 & 21-26 are allowed.
28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
4.          Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
	Claim 27 is amended with newly added limitation, the rejection and interpretation under Huang also altered to meet the claimed features. 
	Applicant submits “Huang discloses electrically conductive materials 28 and 213, these electrically conductive materials do not have a first and a second bottom surfaces…”. 
	The examiner respectfully disagrees.
	Under BRI, Huang teaches electrically conductive material (including 21, 28, 213) having first bottom surface (first surface of 21), and a second bottom surface (second surface of 21). Even considering 28 & 213 only, surfaces of 213 can be considered as first and second bottom surfaces as compared to element 28. Hence, given a broadest reasonable interpretation, Huang in view of Camacho meets the claimed invention. 
	Details included in the above rejection. 
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        3/10/22